 
 
I 
111th CONGRESS
1st Session
H. R. 1371 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Weiner introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the establishment of regional consumer price indices to compute cost-of-living increases under the programs for Social Security and Medicare and other medical benefits under titles II and XVIII of the Social Security Act. 
 
 
1.Short titleThis Act may be cited as the COLA Fairness Act of 2009. 
2.Regional Consumer Price Index 
(a)Recognition of regionsThe Bureau of Labor Statistics of the Department of Labor shall establish and publish a mapping of the United States under which 14 regions are recognized comprising the United States. Each region shall include one of the cities listed in subsection (b). 
(b)Specified citiesThe cities specified in this subsection are the following: 
(1)Atlanta, Georgia; 
(2)Boston, Massachusetts; 
(3)Chicago, Illinois; 
(4)Cleveland, Ohio; 
(5)Dallas, Texas; 
(6)Detroit, Michigan; 
(7)Philadelphia, Pennsylvania; 
(8)Houston, Texas; 
(9)Los Angeles, California; 
(10)Miami, Florida; 
(11)New York, New York; 
(12)San Francisco, California; 
(13)Seattle, Washington; and 
(14)Washington, District of Columbia. 
(c)Establishment of regional consumer price indicesThe Bureau shall establish and publish for each region recognized pursuant to subsection (a) a monthly index for the region, to be known as the Regional Consumer Price Index for the region, that indicates changes over time in expenditures for consumption which are typical for individuals residing in the region. 
(d)Effective dateThe preceding provisions of this section shall apply with respect to calendar months beginning on or after January 1, 2010. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the provisions of this section. 
3.Computation of social security cost-of-living increases 
(a)Amendments to title II 
(1)In generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended— 
(A)in paragraph (1)(G), by inserting before the period the following: , and, with respect to an individual who, at the time he initially becomes eligible for old-age insurance benefits or disability insurance benefits (or dies before initially becoming so eligible), resides in a region of the United States recognized by the Bureau of Labor Statistics pursuant to section 2(a) of the COLA Fairness Act of 2009, the applicable Consumer Price Index shall be deemed to be the Regional Consumer Price Index for such region; and 
(B)in paragraph (4), by striking and by section 9001 and inserting , by section 9001, and by inserting after 1986, the following: and by section 3(a) of the COLA Fairness Act of 2009,. 
(2)Conforming amendments relating to applicable former lawSection 215(i)(4) of such Act (42 U.S.C. 415(i)(4)) is amended by adding at the end the following new sentence: For purposes of computing adjustments under this subsection as so in effect, the applicable Consumer Price Index shall be deemed to be the Regional Consumer Price Index for the region in which such individual resides at the time he becomes eligible for old-age insurance benefits or disability insurance benefits (or dies before initially becoming so eligible).. 
(b)Effective dateThe amendments made by this section shall apply to determinations made by the Commissioner of Social Security under section 215(i)(2) of the Social Security Act (42 U.S.C. 415(i)(2)) with respect to cost-of-living computation quarters ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted. 
4.Amendments to title XVIII of the Social Security Act 
(a)In generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended— 
(1)in section 1814(i)(2)(B), by inserting (i) for accounting years ending before October 1 of the second calendar year following the calendar year in which the COLA Fairness Act of 2009 was enacted, after for a year is, and by inserting after fifth month of the accounting year the following: , and (ii) for accounting years ending after October 1 of such calendar year, the cap amount determined under clause (i) for the last accounting year referred to in such clause, increased or decreased by the same percentage as the percentage increase or decrease, respectively, in the medical care expenditure category (or corresponding category) of the applicable consumer price index, published by the Bureau of Labor Statistics, from March of such calendar year to the fifth month of the accounting year; 
(2)in section 1833(h)(2)(A)(i), by striking Consumer Price Index for All Urban Consumers (United States city average) and inserting applicable consumer price index; 
(3)in section 1833(i)(2)(C)(i), by striking Consumer Price Index for all urban consumers (U.S. city average) and inserting applicable consumer price index; 
(4)in each of subparagraphs (K), (L), and (M) of section 1834(a)(14), by striking consumer price index for all urban consumers (U.S. urban average) and inserting applicable consumer price index; 
(5)in section 1834(h)(4)(A)(x), by striking consumer price index for all urban consumers (United States city average) and inserting applicable consumer price index; 
(6)in section 1834(l)(3)(B), by striking consumer price index for all urban consumers (U.S. city average) and inserting applicable consumer price index; 
(7)in section 1839(i)(5)(A)(ii), by striking Consumer Price Index for all urban consumers (United States city average) and inserting applicable consumer price index; 
(8)in section 1842(o)(5)(C), by striking consumer price index and inserting applicable consumer price index; 
(9)in section 1842(s)(1), by striking consumer price index for all urban consumers (United States city average) and inserting applicable consumer price index; 
(10)in subparagraphs (D)(ii) and (E)(i)(II) of section 1860D–14(a)(3), by striking consumer price index (all items; U.S. city average) and inserting applicable consumer price index each place it appears; 
(11)in section 1860D–14(a)(4)(A)(ii), by striking consumer price index (all items; U.S. city average) and inserting applicable consumer price index; 
(12)in section 1869(b)(1)(E)(iii), by inserting (I) for any such year ending before the second calendar year following the calendar year in which the COLA Fairness Act of 2009 was enacted, after shall be equal to, and by inserting after the year involved the following , and (II) for any such year ending with or after such second calendar year, such dollar amounts determined under subclause (I) for the year preceding such second calendar year, increased by the percentage increase in the medical care component (or corresponding component) of the applicable consumer price index, published by the Bureau of Labor Statistics, for July of such preceding year to July preceding the year involved; 
(13)in section 1882(p)(11)(C)(ii), by striking Consumer Price Index for all urban consumers (all items; U.S. city average) and inserting applicable consumer price index; 
(14)in section 1886(h)(2)(D)(i), by inserting applicable before consumer price index each place it appears; 
(15)in section 1886(h)(2)(E)(vi)(II), by striking for all urban consumers; and 
(16)in section 1886(h)(5)(B), by striking Consumer Price Index for All Urban Consumers (United States city average), as published by the Secretary of Commerce and inserting applicable consumer price index. 
(b)Definition of applicable Consumer Price IndexSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(hhh)Applicable Consumer Price IndexThe term applicable consumer price index means, in connection with any person affected by an adjustment to be made under this title based on such index, the Regional Consumer Price Index (as prescribed from time to time by the Bureau of Labor Statistics pursuant to section 2(c) of the COLA Fairness Act of 2009) for the region in which such person resides (in the case of an individual) or maintains principal offices (in any other case) at the time the adjustment takes effect. The Secretary of Health and Human Services shall prescribe by regulation, in connection with each requirement for an adjustment under this title based on a Regional Consumer Price Index, the manner in which such adjustment is to be determined to affect particular persons for purposes of this subsection.. 
(c)Effective dateThe amendments made by this section shall apply with respect to determinations made for periods ending after December 31 of the second calendar year following the calendar year in which this Act was enacted. 
 
